Title: To James Madison from Anthony Charles Cazenove, 18 July 1814
From: Cazenove, Anthony Charles
To: Madison, James


        
          Sir
          Alexandria July 18th. 1814
        
        In answer to your favor of this date believe Messrs. Dupont Bauduy & Co. will make no purchases of Merino Wool in this neighborhood, at all events till the great question of peace or war is settled; having very large flocks themselves & I believe the article beginning to be pretty plenty to the northward, can be bought there on better terms than that bought here would stand them in.
        I expect to see them [sic] gentlemen shortly, & if disappointed by the apprehension of leaving home under present circumstances, will write to them & do my self the pleasure of informing you the result. I remain very respectfully Sir your most obedt. Servt.
        
          Ant Chs. Cazenove
        
      